SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant John Jay Humphrey, proceeding pro se, filed a complaint against the two named institutional defendants in the United States District Court for the Northern District of New York on December 9, 2002, asserting causes of action under the Fourth Amendment to the United States Constitution and under state law. By Order dated December 13, 2002, the District Court dismissed conditionally plaintiffs complaint for failure to state a claim upon which relief could be granted under federal law, providing plaintiff with thirty days to file an amended complaint. Plaintiff did file an amended complaint, but, by Order dated January 10, 2003, the District Court found that the amended complaint failed to state a claim under federal law and dismissed plaintiffs complaint. We affirm.
We agree that plaintiff has failed to state a claim under federal law against the named institutional defendants and affirm the District Court’s dismissal of plaintiffs stated federal causes of action for substantially the same reasons set forth in the District Court’s decisions of December 13, 2002, and January 10, 2003. Further, referring to the District Court’s December 13, 2002, discussion of the limited subject matter jurisdiction of the federal courts and in the interest of judicial economy, we infer from the District Court’s dismissal of the complaint in its entirety that the District Court has declined to assert jurisdiction over plaintiffs state law claims and affirm.
We deny as without merit Humphrey’s pending ex parte motion for reversal of the district court’s judgment, which repeats, without significant addition, arguments made on appeal.
*396We also deny Humphrey’s motion to amend his complaint. The motion was filed directly in this Court after initiation of the present appeal and does not appear to have been filed in the District Court at all. In addition, the motion does not present any additional facts that would provide sufficient support for plaintiffs federal claims.
We have reviewed all of plaintiffs remaining arguments on appeal and find each of them to be without merit. The motions for an ex parte hearing and to amend the complaint are DENIED and the judgment of the District Court dismissing plaintiffs complaint is AFFIRMED.